Citation Nr: 9915805	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-19 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nasal disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a left varicocele.

4.  Entitlement to service connection for a spermatocele.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1996.  A statement of the case was issued in 
December 1998 and a substantive appeal was received that same 
month.


REMAND

It appears that the veteran's service medical records (with 
the exception of an October 1953 discharge examination 
report) were destroyed at a 1973 fire at the National 
Personnel Records Center.  

However, there appears to be medical evidence of a current 
heart disorder, some type of nasal disorder, and a 
genitourinary disorder (described as a right spermatocele).  
Significantly, the October 1953 discharge examination report 
shows a small, left varicocele on clinical examination.  In 
the section of that report for "Notes and Significant or 
Interval History," there are references to dizzy spells 
caused by palpating heart, cause undetermined, shortness of 
breath caused by palpating heart, hypotension in the past, 
and a nose obstruction.  

After reviewing the report of a November 1995 VA examination, 
the Board believes that certain medical questions are in need 
of clarification.  

With regard to the lack of service medical records, the 
veteran asserted in his substantive appeal that the VA had 
failed to records from other sources.  However, the claims 
file includes an October 1995 letter to the veteran in which 
he was asked to complete a NA Form 13055 to assist the VA in 
a search for records.  A handwritten notation on this letter 
is to the effect that the veteran failed to send in this 
particular form.  The Board hereby stresses to the veteran 
and to his representative the importance of the veteran's 
cooperation in this regard. 

The Board also takes this opportunity to stress to the 
veteran and to his representative that the veteran has the 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In order to well-ground a service connection 
claim, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Alternatively, 
a claim may still be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
medical evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be contacted and 
furnished any appropriate form(s) to 
allow for a search of alternate sources 
for medical records pertaining to his 
service.  If the veteran responds, the RO 
should take appropriate action to request 
a search of alternate records.  Any 
records obtained as a result should be 
associated with the claims file. 

2.  The veteran should be scheduled for 
special VA cardiovascular, nose and 
genitourinary examinations for the 
purpose of ascertaining the nature and 
etiology of any current cardiovascular, 
nose and genitourinary disorders.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  The examiners 
should report diagnoses for any current 
disorders found and should offer, if 
possible, an opinion as to the etiology 
of such disorders.  Specifically, the 
examiners should offer opinions as to the 
relationship, if any, between any current 
disorders and the various symptoms noted 
on the October 1953 discharge examination 
report.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to clarify questions of medical 
complexity.  The Board intimates no opinions as to the 
eventual determinations to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issues on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

